DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 43 is objected to because of the following informalities:  the claim should start, “The apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 – “a substantial portion of a human esophagus” has been set forth 3 times in lines 5-10 and it is unclear if the three recitations are directed to the same or different portion, applicant should consider using “first” second” and “third” portions.


a substantial portion” in claim 47 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravikumar(2005/0283181).
Claim 47 – Ravikumar teaches an elongated apparatus(figure 2A), having a length sufficient to extend from the mouth of a human patient along the length of the esophagus and having a distal end, at -116- and a proximal end at -110-, capable of providing radiation treatment to cancerous tissue located in the human esophagus, comprising: (a) a first balloon, -140D- inflatable to a size which fills a substantial portion .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 8, 33, 34 and 36-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (5,910,101, hereinafter Andrews) in view of Bigus et al (6,527,739, hereinafter Bigus) and Crocker et al (5,782,742, hereinafter Crocker).

Claim 1 – Andrews teaches a distal balloon -14-, -16- and -18- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue, the vascular system is formed by muscle; a distal balloon -18-,  a proximal balloon -14- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue; and at least one intermediate balloon -16- positioned between the distal balloon and the proximal balloon, said at least one intermediate balloon -16- being inflatable to a size which fills a substantial portion of the anatomical lumen, a source 
However Andrews does not teach independently inflatable balloons, balloons inflated to differed diameters or using the brachytherapy device in a location selected from the group consisting of the esophagus, the rectum, the large intestine, the cardia and the small intestine which would require different sized balloons from the coronary device of Andrews.
Bigus teaches independently controlled balloons inflatable to different predetermined diameters to match the different sizes of the vessel the device is used in, see column 4 lines 38-65.
It would have been obvious to one of ordinary skill in the medical arts at the time the in invention was effectively filed to provide the balloons of Andrews with the ability to inflate the balloons do different diameters such that they match the diameter of the vessel being treated to gain the advantage of matching the vessel size and not damaging the vessel as set forth in Bigus, column 4 line 56 through column 5 line 10.  
Bigus is described as being used in artery or blood vessel but indicates such catheters can be used in “non-coronary procedures”, column 1 line 35.
The combination of Andrews and Bigus does not teach the catheter sized to be used in the claimed body location.
 Crocker teaches a brachytherapy catheter including a balloon and radioactive source wherein the catheter may be used in veins, arteries, intestines, esophagus and other locations, column 3 lines 10-15


Claim 2 - the balloons are each independently inflatable through lumens –501-,   -502- and –503- of Bigus, column 5 line 1, see figure 5.  The radiation source -38- as set forth in Andrews is positioned within the middle balloon.

Claim 8 – see claim 1 above, the combination teaches a method of providing radiation treatment to an anatomical lumen comprising muscular tissue at least one tissue as set forth in Croker, the method comprising: inserting the apparatus of claim 1 into an anatomical lumen selected from the group consisting of the esophagus, the rectum, the large intestine, the cardia and the small intestine, see rejection of claim 1 above; positioning the at least one intermediate balloon -16- of Andrews adjacent tissue to be treated; inflating, to a size which fills a substantial portion of the muscular tissue of the anatomical lumen, one or more balloons selected from the group comprising the distal balloon -18-, the at least one intermediate balloon -16-, and the proximal balloon -14-; and inserting a radiation source -38- via the source lumen -26- within at least the at least one intermediate balloon -16- to expose the tissue to be treated to radiation: wherein at least one of the balloons is inflated to a diameter that is different from the diameter to which at least one of the other of the balloons is inflated, see Bigus column 4 lines 56-65, the size of the at least one of the balloons being tailored to the size of the 

Claim 33 – the combination teaches the balloons are individually inflated and inherently are inflated to different pressures, which result in the application of roughly commensurate force along the length of a curved section of said anatomical lumen.
Applicant’s attention is invited to figure 5 and column 5 lines 1-10 of Bigus.  Inflating the outer balloons to a larger diameter inherently requires a different pressure as claimed to provide the same force to the wall of the lumen as claimed.   

Claim 34 - the distal balloon -18- distally adjacent said at least one intermediate balloon -16- and the proximal balloon -14- proximally adjacent said at least one intermediate balloon -16- are both inflated to have diameters greater than said at least one intermediate balloon as taught by Bigus, and wherein said radiation source -38- is positioned within said one intermediate balloon -16- and moves across the length of said one intermediate balloon, at least the source that passes through the middle balloon and is positioned in the distal balloon -18-.
Claim 36 - the sizes to which said balloons inflate are tailored to the size of the anatomical lumen, see Bigus column 4 line 56 through column 5 line 10.
Claim 37 - the radiation is applied directly to a diseased portion of said anatomical lumen, and retrieved from the lumen after the radiation has been applied for a period of time, from element -38- of Andrews which is removed after treatment.

Claim 39 - the anatomical lumen is the cardia, the cardia is considered part of the esophagus and is rejected for the same reason as set forth in claim 38 above.
Claim 40 - the balloons are individually inflated to achieve the application of substantially the same force along a curved section of said anatomical lumen, see Bigus figure 5 and column 4 line 56 through column 5 line 10.
Claim 41 - the balloons are individually inflated to respective volumes that urge the radiation source toward the center of the anatomical lumen along a curved section of said anatomical lumen, Andrews teaches centering the source lumen in the anatomical vessel, see last line of the abstract.
Claims 42 and 43 – the apparatus of the combination is capable of being used in and substantially filling the esophagus and the cardia, see Crocker column 3 lines 10-15.  
Claim 44 – The combination teaches a method  wherein two balloons -14- and    -16- are inserted, one of said two balloons being a proximal balloon -14- and the other of said balloons being a distal balloon -16-, said distal balloon being inflated to a substantially smaller size than the proximal balloon, whereby the portion of the anatomical lumen facing the distal balloon is substantially closer to the source lumen and the radiation source than the portion of the anatomical lumen facing the proximal balloon, whereby the portion of the anatomical lumen facing the distal balloon is substantially closer to the radiation source than the portion of the anatomical lumen facing the proximal balloon.


Claim 45 - wherein three balloons are inserted, one of said three balloons being a proximal balloon –14-, an other of said balloons being a distal balloon -18- and the third of said balloons being an intermediate balloon -16-, said intermediate balloon positioned between said proximal balloon and said distal balloon, said intermediate balloon being inflated to a substantially smaller size than the distal and proximal balloons, whereby the portion of the anatomical lumen facing the intermediate balloon is substantially closer to the source lumen and the radiation source than the portions of the anatomical lumen facing the proximal balloon and the distal balloon, whereby the portion of the anatomical lumen facing the intermediate balloon is substantially closer to the radiation source than the portions of the anatomical lumen facing the proximal and distal balloons.  See figure 5 of Bigus describing the inflation of the proximal, distal and intermediate balloons as set forth above.

Claim 46 – Andrews teaches a distal balloon -14-, -16- and -18- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue, the vascular system is formed by muscle; a distal balloon -18-,  a proximal balloon -14- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue; and at least one intermediate balloon -16- positioned between the distal balloon and the proximal balloon, said at least one intermediate balloon -16- being inflatable to a size which fills a substantial portion of the anatomical 
However Andrews does not teach balloons inflated to differed diameters or using the brachytherapy device in a location selected from the group consisting of the esophagus, the rectum, the large intestine, the cardia and the small intestine which would require different sized balloons from the coronary device of Andrews.
Bigus teaches independently controlled balloons inflatable to different predetermined diameters to match the different sizes of the vessel the device is used in, see column 4 lines 38-65.
It would have been obvious to one of ordinary skill in the medical arts at the time the in invention was effectively filed to provide the balloons of Andrews with the ability to inflate the balloons do different diameters such that they match the diameter of the vessel being treated to gain the advantage of matching the vessel size and not damaging the vessel as set forth in Bigus, column 4 line 56 through column 5 line 10.  
Bigus is described as being used in artery or blood vessel but indicates such catheters can be used in “non-coronary procedures”, column 1 line 35.
The combination of Andrews and Bigus does not teach the catheter sized to be used in the claimed body location.
Crocker teaches a brachytherapy catheter including a balloon and radioactive source wherein the catheter may be used in veins, arteries, intestines, esophagus and other locations, column 3 lines 10-15


Claim 47 – Andrews teaches an array of first second and third balloons -14-, -16- and -18- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue, the vascular system is formed by muscle; a distal balloon   -18-,  a proximal balloon -14- inflatable to a size which fills a substantial portion of the anatomical lumen comprising muscular tissue; and at least one intermediate balloon      -16- positioned between the distal balloon and the proximal balloon, said at least one intermediate balloon -16- being inflatable to a size which fills a substantial portion of the anatomical lumen, a source lumen -26- adapted and configured to receive a radiation source -36-, the source lumen positioned within at least the at least one intermediate balloon, see figure 3.  
However Andrews does not teach independently inflatable balloons, balloons inflated to differed diameters or using the brachytherapy device in the esophagus, which may require different sized balloons from the coronary device of Andrews.
Bigus teaches independently controlled balloons inflatable to different predetermined diameters to match the different sizes of the vessel the device is used in, see column 4 lines 38-65.
It would have been obvious to one of ordinary skill in the medical arts at the time the in invention was effectively filed to provide the balloons of Andrews with the ability to 
Bigus is described as being used in artery or blood vessel but indicates such catheters can be used in “non-coronary procedures”, column 1 line 35.
The combination of Andrews and Bigus does not teach the catheter being used  in the esophagus thereby leaving the size of the device in question.
 Crocker teaches a brachytherapy catheter including a balloon and radioactive source wherein the catheter may be used in veins, arteries, intestines, esophagus and other locations, column 3 lines 10-15.  Thereby setting forth that it is within the skill of one of ordinary skill in the medical arts to modify the size of the device to match the desired use location within the body.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to the combination with a device of the size to be used in different body areas as set forth in Crocker to gain the advantage of using the system in the different body locations having different sizes, as set forth in Crocker.  
The inflation lumens are inherently “mechanically stably associated with said housing because they are used to inflate the balloons as claimed and if they were not “mechanically stably associated” one would not be able to inflate the balloons.
Claim 48 – Andrews teaches an elongated radiation delivery member -36- and a radiation source -38-.
30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Andrews, Bigus and Crocker as applied to claim 1 above, and further in view of Popowski et al (2010/0185173, hereinafter Pop).
Claim 30 – the combination teaches an apparatus as claimed but does not teach markers positioned between some of the balloons.
Pop teaches markers at each end of the balloons, see paragraph [0215].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide marker adjacent each ends of each balloon to facilitate positioning the balloons at the desired locations in the body as taught by Pop.


Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Andrews, Bigus and Crocker as applied to claim 1 above, and further in view of Schneiderman (6,142,926).

Claim 31 – the combination teaches an apparatus as claimed but does not teach a guidewire lumen. 
Schneiderman teaches a brachytherapy catheter including multiple balloons a source lumen and a guidewire lumen -14- to allow the catheter to be positioned at the desired location.  
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the combination with a guidewire lumen as 

Claim 32 – the combination as described with respect to claim 31 teaches an apparatus as claimed but does not teach a collar positioned between the proximal end of the apparatus and the balloons.
Schneiderman teaches a collar as claimed, collar -33- closest to the proximal end.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide a single balloon with multiple collars to provide the multiple lobes of independently inflatable balloons to aid in centering the catheter as taught by Schneiderman, column 7 lines 17-30.
Such a combination would include a multiple lobed balloon, each lob independently inflatable wherein the lobs are formed from a single balloon having multiple collars to provide the lobes to center the catheter as taught by Schneiderman.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar(2005/0283181) in view of Andrews(5,910,101).
Claim 48 – Ravikumar teaches an apparatus as claimed but does not set forth a radiation delivery member or a radiation source.  Ravikumar does teach a main lumen   -112- for many uses including passing a guidewire, paragraph [0030].
Andrews teaches a catheter device including a central guidewire lumen also receiving a radiation delivery member -36- including radiation source -38-  delivered 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to provide a radiation source wire for delivery in the guide wire lumen of Ravikumar to provide the benefit of using the device of Ravikumar to deliver radiation therapy as taught by Andrews using a source and source wire in the guide wire lumen of Ravikumar. 
Such a combination would produce a predictable result of the device of Ravikumar including a source wire and radioactive source in the main lumen of Ravikumar and have a high expectation of success because Ravikumar suggests many devices may be used and Andrews teaches a source wire may be used in a guidewire lumen.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
On page 9, applicant argues Andrews is not analogous art because Andrews is used in an artery while the invention is focused on esophageal cancer. This argument is not persuasive because claim 1 is not limited to any particular treatment or only in the esophagus.   The preamble sets forth “a radiation treatment to an anatomical lumen comprising muscular tissue”.  Andrews teaches providing a radiation treatment to a lumen comprising muscular tissue.  Therefore Andrews is considered analogous prior art.  

On page 10, applicant argues Andrews is a single balloon and no multiple individual inflation mechanisms.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the intended use of the invention, distancing healthy tissue and number of treatments, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding “teaching away” as argued by the applicant is directed to the use of the invention and does not result in any structural difference between the claims and the prior art combination.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The motivation to combine the teaching have clearly been set forth above and such motivation was not gleaned from the applicant’s disclosure.
Regarding “Secondary Teachings…”, page 12:  applicant argues that if Andrews were to apply the teachings of Bigus, the teaching would direct the substitution of inflation and fluidic mechanical pressure in place of radiation.  In response, 35 USC 103 does not require physical incorporation or complete inclusion of all the elements/methods of the teaching reference into the primary reference.  In re Bozak, 416 F.2d 1385, In re Nievelt, 482 F.2d 965.  This issue is whether the prior art, taken as a whole, would have rendered the claimed subject matter obvious.  In re Young, 927 F.2d 588, In re Keller, 642 F.2d 413.  It is the position of the office that the prior art renders the claimed subject matter obvious as set forth above.

Regarding “dramatic Advantages…” set forth on pages 13-14.  The arguments are not persuasive because the arguments are directed to Esophageal cancer while the 

MPEP 2145
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  In the instant case applicant’s arguments do not take place of factually supported objective evidence.

Office personnel should consider all rebuttal arguments and evidence presented by applicants. See, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687 (error not to consider evidence presented in the specification). C.f., In re Alton, 76 F.3d 1168, 37 USPQ2d 1578 (Fed. Cir. 1996) (error not to consider factual evidence submitted to counter a 35 U.S.C. 112  rejection); In re Beattie, 974 F.2d 1309, 1313, 24 USPQ2d 
Rebuttal evidence may include evidence of "secondary considerations," such as "commercial success, long felt but unsolved needs, [and] failure of others." Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 4459, 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). Rebuttal evidence may include evidence that the claimed invention was copied by others. See, e.g., In re GPAC, 57 F.3d 1573, 1580, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Hybritech Inc. v. Monoclonal Antibodies, 802 F.2d 1367, 1380, 231 USPQ 81, 90 (Fed. Cir. 1986). It may also include evidence of the state of the art, the level of skill in the art, and the beliefs of those skilled in the art. See, e.g., In re Oelrich, 579 F.2d 86, 91-92, 198 USPQ 210, 214 (CCPA 1978) (Expert opinions 
In the ex parte process of examining a patent application, however, the PTO lacks the means or resources to gather evidence which supports or refutes the applicant’s assertion that the sales constitute commercial success. C.f. Ex parte Remark, 15 USPQ2d 1498, 1503 ([BPAI] 1990) (evidentiary routine of shifting burdens in civil proceedings inappropriate in ex parte prosecution proceedings because examiner has no available means for adducing evidence). Consequently, the PTO must rely upon the applicant to provide hard evidence of commercial success.

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 

I.    TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).



Finally on page 15 applicant argues the references individually, and therefore not persuasive. 
IV.    ARGUING AGAINST REFERENCES INDIVIDUALLY
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791